DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to U.S. Application No. 16/160886 filed on December 30, 2020.
	

Status of Claims
Claims 1-20 are pending.


Response to Arguments
	The Applicant’s arguments have been considered but are not persuasive. 


On Pg. 11 of remarks in regards to 35 U.S.C., relating to claim 1, Applicant states “ As recited above, Applicant's claimed method returns search results for a query and then in some cases, may suppress one of the search results from appearing in a curated position in the search results. The search results include at least a portion of answers for a query, irrespective of whether a particular candidate query answer was suppressed from a curated position. For example, as shown in Applicant's FIG. 3A, search results may include several different panes with different curated positions, e.g., top web site results 113, a query answer 114, and/or an entity description 115.”




On Pg. 14 of remarks in regards to 35 U.S.C. 103, relating to claims 1-3, 7, 8, 12 and 13, Applicant states “Claims 1-3, 7, 8, 12, and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li in view of U.S. Patent Application Publication No. 2006/0041597 (Conrad et al., hereinafter Conrad). Claim 1 recites similar limitations to claim 11. As such, the arguments presented above also apply to claim 1. Conrad discloses a tool for identifying multiple duplicate documents (e.g., different websites with the same content). Conrad fails to disclose that the tool would be configured to identify similar content in different types of curated search positions (e.g., identifying that encyclopedia content is topically similar to a query answer). Instead, Conrad is focused on generating a mathematical signature for primary documents (e.g., based on length or publication date) and removing duplicates from a general web search results area (e.g., analogous to removing duplicates from a general web search results 113 relative to Applicant's disclosure). Neither Li nor Conrad contemplates that a web search would have special curated positions (e.g., query answer 114 or entity description 115) much less that similar content may be present in summarized/rephrased form in different curated positions. As such, Conrad fails to disclose a method for removing such content from one 

Examiner replies that Conrad teaches this claimed concept. In addition to the cited sections, Par. 0021 Conrad discloses identify duplicate content in other documents.  The curated search positions are seen as the different documents. The duplicate content is seen as identifying similar content.


Applicant
Applicant is encouraged to contact the Examiner in hopes of progressing the application in light of compact prosecution.


Claim Rejections - 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claim 11 is rejected under AIA  35 U.S.C. §102(a)(2) as being anticipated by Li, et al., US 2018/0218079.

	As to claim 11, Li teaches a method for determining whether to dynamically suppress a candidate query answer designated for inclusion in search results, the method comprising:
Li ¶2 teaches a blacklist for suppressing query answers [answers are a form of query results]
instantiating a plurality of filtering rules for assessing suppression of any candidate query answer, including one or both of a pattern rule and a site rule;
Li ¶27 teaches filtering rules based on a phrase blacklist: “Analysis module 121 then performs a lookup operation in phrase blacklist 122 to determine whether phrase blacklist contains at least one of the phrases associated with the search query”[the instant specification at ¶30 describes blacklist-matching rules as pattern rules: “Pattern rules are rules for suppressing a query based on text content of the query and/or answer … As a non-limiting example, a pattern rule may be configured to match one or more obscene phrases”]
Li ¶¶ 37-41 teach various methods for maintaining blacklists and whitelists based on user feedback and profile information, identifying and scoring similar phrases
Li ¶29 teaches rules based on a variety of data from websites and social networks: “Blacklist generator 140 may perform an analysis on a variety of data provided from a variety of data sources (e.g., search log, Web sites, social communities, discussion forums).” [the instant specification at ¶31 describes site rules as disclosed by Li: “Site rules are rules for suppressing a query answer based on metadata relating to a web site from which the answer is derived, and or content of the website. Metadata may include e.g., site URL, publication date/timestamps, authorship information, or any other suitable metadata.”]
receiving a query;
Li ¶26
after receiving the query:
retrieving a candidate query answer previously associated with the query;
Li ¶26 teaches retrieving query results from a query-answer mapping data structure, at least for advertising: “in response to a search query, a first set of keywords is determined based on the search query, where the keywords include search terms specified in the search query and keywords semantically related to the search terms. The first set of keywords are then matched with another set or sets of keywords (e.g., bidwords) associated with one or more content providers (e.g., advertisers). If there is a match, a corresponding content item or items are identified and retrieved from auxiliary content database 131. There may be a query keyword to content provider keyword matching data structure or table (not shown) for matching purposes.”
dynamically suppressing the candidate query answer from a curated position having enhanced prominence within search results relative to a plurality of other result entries responsive to any of:
1) a computer-readable representation of the query matching a pattern rule from the filtering rule list;
Li ¶27 teaches a pattern rule for blocking/filtering results, i.e., pattern matching processes in latent semantic analysis, where blocking suppresses the answer result from its prominence by deleting it altogether: “determine one or more related phrases related to the search phrase, for example, via a latent semantic analysis.”
or 2) a computer-readable representation of metadata for the candidate query answer matching a site rule from the filtering rule list;
Li ¶29 teaches a website rule
and returning the search results, the search results including the candidate query answer in the curated position responsive to the candidate query answer not being dynamically suppressed.
Li ¶27 teaches results (answers) that are returned without blocking (the first result is in “the curated position”)

Claim Rejections - 35 U.S.C. §103
The following is a quotation of AIA  35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 7-8, 12-13 are rejected under AIA  35 U.S.C. §103(a) as being unpatentable over Li, et al., US 2018/0218079, in view of Conrad, et al., 20060041597.

	As to claim 1, Li teaches a method for determining whether to dynamically suppress a candidate query answer designated for inclusion in search results,
Li ¶2 teaches a blacklist for suppressing query answers [answers are a form of query results]
the method comprising:
maintaining a query-answer mapping including, for each of a plurality of anticipated queries, a corresponding answer to the anticipated query;
Li ¶26 teaches a query-answer mapping data structure, at least for advertising: “in response to a search query, a first set of keywords is determined based on the search query, where the keywords include search terms specified in the search query and keywords semantically related to the search terms. The first set of keywords are then matched with another set or sets of keywords (e.g., bidwords) associated with one or more content providers (e.g., advertisers). If there is a match, a corresponding content item or items are identified and retrieved from auxiliary content database 131. There may be a query keyword to content provider keyword matching data structure or table (not shown) for matching purposes.”
instantiating a plurality of filtering rules for assessing suppression of any candidate query answer, the plurality of filtering rules including one or both of a pattern rule and a site rule;
Li ¶27 teaches filtering rules based on a phrase blacklist: “Analysis module 121 then performs a lookup operation in phrase blacklist 122 to determine whether phrase blacklist contains at least one of the phrases associated with the search query”[the instant specification at ¶30 describes blacklist-matching rules as pattern rules: “Pattern rules are rules for suppressing a query based on text content of the query and/or answer … As a non-limiting example, a pattern rule may be configured to match one or more obscene phrases”]
Li ¶¶ 37-41 teach various methods for maintaining blacklists and whitelists based on user feedback and profile information, identifying and scoring similar phrases
Li ¶29 teaches rules based on a variety of data from websites and social networks: “Blacklist generator 140 may perform an analysis on a variety of data provided from a variety of data sources (e.g., search log, Web sites, social communities, discussion forums).” [the instant specification at ¶31 describes site rules as disclosed by Li: “Site rules are rules for suppressing a query answer based on metadata relating to a web site from which the answer is derived, and or content of the website. Metadata may include e.g., site URL, publication date/timestamps, authorship information, or any other suitable metadata.”]
maintaining a query blacklist including a plurality of computer-readable representations of blacklisted queries;
Li ¶27
receiving a query; recognizing a computer-readable entity description for the query;
Li ¶26 [query answer and entity description are both interpreted to be search results; the claim does not recite the answer and description as significantly different for purposes of patent claim interpretation]
after receiving the query:
operating the query-answer mapping to retrieve a candidate query answer previously associated with the query;
Li ¶26
dynamically suppressing the candidate query answer from a curated position
[examiner interprets “curated position” as ranked position related to a search results list on a page; “suppressing” is equivalent to lowering rank of answer or blocking/removing it altogether; please see the instant specification at ¶10 describing “suppression” as equivalent to the common search results term for lower ranking/re-ranking: “demoting”] having enhanced prominence within search results relative to a plurality of other result entries responsive to any of:
1) a computer-readable representation of the query matching a computer-readable representation of a blacklisted query from the query blacklist;
Li ¶27 and Li Fig. 4 label 403 teaches blocking query results based on a blacklist: “Analysis module 121 then performs a lookup operation in phrase blacklist 122 to determine whether phrase blacklist contains at least one of the phrases associated with the search query”
2) a computer-readable representation of the query matching a pattern rule from the filtering rule list;
Li ¶27 teaches a pattern rule (pattern matching processes in latent semantic analysis): “determine one or more related phrases related to the search phrase, for example, via a latent semantic analysis.”
3) a computer-readable representation of metadata for the candidate query answer matching a site rule from the filtering rule list;
Li ¶29 teaches a website rule
or 4) the candidate query answer being substantially similar to the computer-readable entity description;
Li may not teach explicitly every element of these limitations as disclosed by Conrad: Conrad at Abstract and ¶21 teach suppression of substantially similar (termed “duplicate”) retrieved document results, where the result snippets, such as a “query answer” or “entity description,” that correspond to the documents, would likewise be substantially similar: duplicate documents are presented or suppressed in search results. … The term "duplicate" generally means any document having a substantial amount of content in common with at least one other document … deem those documents that surpass a threshold level of overlap among these sets of rarest terms as "fuzzy" duplicates
and returning the search results, the search results including the computer-readable entity description and further including the candidate query answer in the curated position responsive to the candidate query answer not being dynamically suppressed.
Li ¶27 teaches results (answers) that are returned without blocking (the first result is in “the curated position”)

It would have been obvious to a person having ordinary skill in the art, having the teachings of Li and Conrad before the effective filing date of the claimed invention, to combine their processing methods because both references teach computer search methods. I.e., the references are so related that the appearance of features shown in one would suggest the application of those features to the other to a designer skilled in the art, and the elements can be combined according to known methods to yield predictable results without any change in their respective functions.
One would have been motivated to modify Li with Conrad to improve the relevance of results because “searches conducted against news or other databases frequently provide results that include duplicate documents--that is, documents that are completely or substantially identical to each other. … Accordingly, the present inventors recognized a need to effectively address how information-retrieval systems, such as the Westlaw system, handle the existence of duplicate documents in their document collections, and more importantly within the search results of their users” (Conrad ¶¶5-6).

	As to claim 2, the combination of Li and Conrad teaches the method of claim 1. Li further teaches: further comprising receiving a user disapproval signal pertaining to a query and adding the query to the query blacklist responsive to receiving the user disapproval signal.
Li ¶38 teaches adding blacklist entries from user posts and phrases from intranets
Li Fig. 5 label 503 teaches social community input

	As to claim 3, the combination of Li and Conrad teaches the method of claim 1. Li further teaches: further comprising receiving a plurality of user disapproval signals pertaining to one or more queries and adding a pattern rule to the filtering rule list, the pattern rule configured to match any subsequently received query consistent with the one or more queries.
Li ¶¶27,38, and Li Fig. 5 label 503 [i.e., claim 3 is rejected on the same grounds as claim 2 because adding a blacklist entry adds a pattern rule, i.e., the “rule” is “a match for the added entry;” likewise for any whitelist entry; the instant specification at ¶30 states: “Pattern rules are rules for suppressing a query based on text content of the query and/or answer … As a non-limiting example, a pattern rule may be configured to match one or more obscene phrases”]

	As to claim 7, the combination of Li and Conrad teaches the method of claim 1. Li further teaches: wherein assessing substantial similarity of the candidate query answer to the computer-readable entity description includes operating a natural language processing machine to assess a natural language similarity of the candidate query answer to the computer-readable entity description.
Li ¶27 teaches a natural language similarity method, “latent semantic analysis”

	As to claim 8, the combination of Li and Conrad teaches the method of claim 1. Li further teaches: wherein a site rule is configured to match a web site based on one or more of a timestamp of the website, a URL of the website, metadata of the website, and content of the website.
Li ¶¶24-33 teaches a URL

	As to claim 12, Li teaches the method of claim 11, further comprising recognizing a computer-readable entity description for the query.
Li ¶26 teaches a query result, i.e., an entity description for the query.
However, Li may not teach explicitly every element of these limitations as disclosed by Conrad: assessing whether the candidate query answer is substantially similar to the computer-readable entity description, and further dynamically suppressing one of 1) the computer-readable entity description or 2) the candidate query answer from search results based on the assessment.
Conrad at Abstract and ¶21 teach suppression of substantially similar (termed “duplicate”) retrieved document results, where the result snippets, such as a “query answer” or “entity description,” that correspond to the documents, would likewise be substantially similar: duplicate documents are presented or suppressed in search results. … The term "duplicate" generally means any document having a substantial amount of content in common with at least one other document … deem those documents that surpass a threshold level of overlap among these sets of rarest terms as "fuzzy" duplicates

	As to claim 13, the combination of Li and Conrad teaches the method of claim 12. Conrad further teaches: wherein the candidate query answer is dynamically suppressed from the curated position within search results responsive to the candidate query answer being substantially similar to the computer-readable entity description.
Conrad at Abstract and ¶21 teach suppression of substantially similar (termed “duplicate”) retrieved document results, where the result snippets, such as a “query answer” or “entity description,” that correspond to the documents, would likewise be substantially similar: duplicate documents are presented or suppressed in search results. … The term "duplicate" generally means any document having a substantial amount of content in common with at least one other document … deem those documents that surpass a threshold level of overlap among these sets of rarest terms as "fuzzy" duplicates

Claims 4-6 are rejected under AIA  35 U.S.C. §103(a) as being unpatentable over Li, et al., US 2018/0218079, in view of Conrad, et al., 2006/0041597, in further view of Tiedemann, Automatic Construction of Weighted String Similarity Measures, 1999.

	As to claim 4, the combination of Li and Conrad teaches the method of claim 1. However, the combination may not teach explicitly every element of these limitations as disclosed by Tiedemann: wherein assessing substantial similarity of the candidate query answer to the computer-readable entity description includes determining that a ratio of A) a length of a longest common subsequence between the entity description and the pre-processed answer, to B) a length of the pre-processed answer, exceeds a predefined threshold.
Tiedemann, §§1-2, et seq., teaches similar variations of longest common subsequence ratio

It would have been obvious to a person having ordinary skill in the art, having the teachings of Li and Tiedemann before the effective filing date of the claimed invention, to combine their processing methods because Li teaches search methods that rely on matching text strings to determine string similarity, and Tiedemann discloses a commonly used technique for measuring string similarity (Tiedemann §1). I.e., the references are so related that the appearance of features shown in one would suggest the application of those features to the other to a designer skilled in the art, and the elements can be combined according to known methods to yield predictable results without any change in their respective functions.
One would have been motivated to modify Li with Tiedemann “in order to improve the recognition of string similarity” (Tiedemann §5).

	As to claim 5, the combination of Li and Conrad teaches the method of claim 1. However, the combination may not teach explicitly every element of these limitations as disclosed by Tiedemann: wherein assessing substantial similarity of the candidate query answer to the computer-readable entity description includes determining that a ratio of A) a length of a list of common tokens between the entity description and the pre-processed answer, to B) a length of the pre-processed answer, exceeds a predefined threshold.
Tiedemann, §§1-2, et seq. obvious variations of longest common subsequence ratio.

	As to claim 6, the combination of Li and Conrad teaches the method of claim 1. However, the combination may not teach explicitly every element of these limitations as disclosed by Tiedemann: wherein assessing substantial similarity of the candidate query answer to the computer-readable entity description includes determining that A) a length of a list of common tokens between the entity description and the pre-processed answer equals B) a length of the query.
Tiedemann, §§1-2, et seq. obvious variations of longest common subsequence ratio

4.	Claims 9-10 are rejected under AIA  35 U.S.C. §103(a) as being unpatentable over Li, et al., US 2018/0218079, in view of Conrad, et al., 2006/0041597, in further view of Roman, et al., US 2013/0304742.

	As to claim 9, the combination of Li and Conrad teaches the method of claim 1. However, the combination may not teach explicitly every element of these limitations as disclosed by Roman: wherein a pattern rule is configured to match a query based on parsing the query according to a regular expression specification.
Roman ¶77 teaches patterns can take the form of regular expressions , and Roman ¶¶171-172 teaches rule databases storing filter patterns and parsers for performing syntactic analysis to extract text

It would have been obvious to a person having ordinary skill in the art, having the teachings of Li and Roman before the effective filing date of the claimed invention, to combine their processing methods because Li teaches search method filtering and Roman teaches hardware-accelerated context-sensitive filtering. The references are so related that the appearance of features shown in one would suggest the application of those features to the other to a designer skilled in the art, and the elements can be combined according to known methods to yield predictable results without any change in their respective functions.
One would have been motivated to modify Li with Roman because “A variety of techniques can be used for filtering. Hardware acceleration can be used to provide superior performance” (Roman ¶4).

	As to claim 10, the combination of Li and Conrad teaches the method of claim 1. However, the combination may not teach explicitly every element of these limitations as disclosed by Roman: wherein a pattern rule is configured to match a query based on one or more of the query starting with a textual pattern, ending with the textual pattern, and containing the textual pattern.
Roman ¶¶134-135 teach sentence structure pattern matching that identifies the start and ending index of paragraphs, sentences and clauses in the original text.

5.	Claims 14-16 are rejected under AIA  35 U.S.C. §103(a) as being unpatentable over Li, et al., US 2018/0218079, in view of Conrad, et al., 2006/0041597, in further view of Wei, US 2018/0181677.

	As to claim 14, the combination of Li and Conrad teaches the method of claim 13. However, the combination may not teach explicitly every element of these limitations as disclosed by Wei: wherein the search results are configured for presentation with the computer-readable entity description in a second, different curated position having enhanced prominence within search results relative to the plurality of other result entries.
Wei ¶33-35 and Fig. 2 teach relative curated positioning of answers, entity descriptions, and non-curated results

It would have been obvious to a person having ordinary skill in the art, having the teachings of Li and Wei before the effective filing date of the claimed invention, to combine their processing methods because Li teaches searching and Wei teaches search display methods. The references are so related that the appearance of features shown in one would suggest the application of those features to the other to a designer skilled in the art, and the elements can be combined according to known methods to yield predictable results without any change in their respective functions.
One would have been motivated to modify Li with Wei to “improve the search efficiency and the user experience” (Wei ¶5).

	As to claim 15, the combination of Li and Conrad teaches the method of claim 12. However, the combination of Li and Conrad may not teach explicitly every element of these limitations as disclosed by the combination of Li and Wei: wherein the computer-readable entity description is dynamically suppressed from the curated position within search results responsive to the candidate query answer being substantially similar to the computer-readable entity description, and the candidate query answer is not suppressed from search results.
Li: ¶27 teaches return of results with suppression of selected results: At least a portion of the content items may be returned as a part of search result to the client. As a result, certain phrases that may trigger malicious, unwanted, or inappropriate content may be blocked and the content may be prevented from appearing in a search result
Wei ¶¶36-76 and Fig. 3 teach weighting factors and relative positioning of answers, entity descriptions, and non-curated results without suppressing results

	As to claim 16, Li and Conrad and Wei teaches the method of claim 15. Li further teaches: wherein the search results are configured for output via a speaker as an audio response including spoken recitation of the candidate query answer.
Li ¶56 teaches audio devices for input and output

6.	Claims 17-20 are rejected under AIA  35 U.S.C. §103(a) as being unpatentable over Li, et al., US 2018/0218079, in view of Wei, US 2018/0181677.

	As to claim 17, it is rejected on the same grounds as claim 11 as reciting the same limitations, except as follows:
Li teaches:
and receiving a second query from a graphical application wherein the second query is identical to the first query;
Li ¶¶33, 47 teach a second instance of the first query processed to search for advertising bidwords
Li may not explicitly teach privileged display areas as disclosed by Wei:
having a privileged display area for visually presenting an entity description,
Wei Fig. 2 teaches curated/privileged display areas (Li’s retrieved advertising results commonly have a privileged display area)
and returning search results including the entity description designated for visual presentation in the privileged display area,
Wei Fig. 2 teaches curated/privileged display areas

It would have been obvious to a person having ordinary skill in the art, having the teachings of Li and Wei before the effective filing date of the claimed invention, to combine their processing methods because Li teaches searching and Wei teaches search display methods. The references are so related that the appearance of features shown in one would suggest the application of those features to the other to a designer skilled in the art, and the elements can be combined according to known methods to yield predictable results without any change in their respective functions.
One would have been motivated to modify Li with Wei to “improve the search efficiency and the user experience” (Wei ¶5).

	As to claim 18, the combination of Li and Wei teaches the method of claim 17. The combination further teaches: wherein the candidate query answer is dynamically suppressed from the curated position within search results responsive to the candidate query answer being substantially similar to the computer-readable entity description.
Li: ¶27 teaches return of results with suppression of selected results: At least a portion of the content items may be returned as a part of search result to the client. As a result, certain phrases that may trigger malicious, unwanted, or inappropriate content may be blocked and the content may be prevented from appearing in a search result
Wei ¶¶36-76 and Fig. 3 teach weighting factors and relative positioning of answers, entity descriptions, and non-curated results without suppressing results

	As to claim 19, the combination of Li and Wei teaches the method of claim 17. Li further teaches: wherein the search results for the first query are configured for output via a speaker as an audio response including spoken recitation of the candidate query answer.
Li ¶56 teaches audio devices for input and output, speaker and/or a microphone

	As to claim 20, the combination of Li and Wei teaches the method of claim 17. The combination further teaches: wherein the computer-readable entity description is dynamically suppressed from the curated position within search results responsive to the candidate query answer being substantially similar to the computer-readable entity description, and the candidate query answer is not suppressed from the search results.
Li: ¶27 teaches return of results with suppression of selected results: At least a portion of the content items may be returned as a part of search result to the client. As a result, certain phrases that may trigger malicious, unwanted, or inappropriate content may be blocked and the content may be prevented from appearing in a search result
Wei ¶¶36-76 and Fig. 3 teach weighting factors and relative rank positioning of answers, entity descriptions, and non-curated results without completely suppressing results


Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.M/  February 26, 2021
Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159